Citation Nr: 1812291	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes on appeal from the Board of Veterans' Appeal (Board) from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges that the RO adjudicated the Veteran's service connection claim as a claim for entitlement to service connection for PTSD.  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.


FINDING OF FACT

The evidence is in at least a state of equipoise as to whether the Veteran suffers from an acquired psychiatric disability that is related to stressors suffered in Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD and a major depressive disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has a current psychiatric disability that is attributable to stressors incurred during his active duty service. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2017), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2017).

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, VA regulation sets forth exceptions in which a claimant's lay testimony, alone, may establish the occurrence of the stressor.  
See 38 C.F.R. § 3.304(f).  These include when PTSD is diagnosed during service, stressors related to combat service, stressors related to being a prisoner of war, and, under certain circumstances, stressors related to "fear of hostile military or terrorist activity."  Id.

Here, all three elements to establish service connection have been satisfied.  
See 38 C.F.R. §§ 3.303 (a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, a review of the Veteran's treatment records reflects that he has been diagnosed with and treated for PTSD and a recurrent, severe major depressive disorder by a private psychologist, Dr. C.W.C., in July 2015.  See also, February 2013 Active Problem List (reflecting active problems including "PTSD"); March 2013 Lakeland Health Treatment Note (noting that the Veteran was seen briefly in a PTSD program at the James A. Haley Veterans' Hospital in 2010 and reflecting a diagnosis of a depressive disorder NOS).  Accordingly, the medical evidence establishes that the Veteran has a current acquired psychiatric disability.  See Holton, 557 F.3d at 1366.

Second, as concerning an in service incurrence, the Board notes that the Veteran's service treatment records are silent for complaints of or treatment for psychiatric symptomatology.  Nevertheless, in statements and testimony adduced throughout the pendency of the claim, the Veteran has asserted that he experienced psychologically stressful events during his active duty service operating in Vietnam.  See, e.g., July 2015 Statement in Support of Claim (VA Form 21-4138) (noting the traumatic events he experienced included aircraft crashes, imminent danger to himself, observations of death, severe physical injury to others, and enduring enemy fire); April 2014 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781) (describing how he believed that he almost was killed by a mortar blast); April 2014 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781) (recounting how he observed deaths of crewman).  In this regard, he is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, White v. Illinois, 502 U.S. 346, 356 (1992) (statements made, for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).

The Veteran's service personnel records confirm that he served in Vietnam and participated in operations against North Vietnam, for which he was awarded the Vietnam Campaign Medal with 1960 device, the Vietnam Service Medal, and the National Defense Service Medal, which further support his assertions.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of the claimed stressful events during his service is established, as it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 1154 (a) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  See, too, Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Accordingly, an in-service injury or incurrence is established.  See Holton, 557 F.3d at 1366.

Finally, as to the third element, that of a nexus between the Veteran's current acquired psychiatric disorder and the in-service stressors, the July 2015 private psychologist, Dr. C.W.C., opined that the Veteran's diagnosed PTSD and major depressive disorder were related to the stress of his service in Vietnam as a Marine.  The July 2015 examination report, with its opinions, is highly probative, as it represents the informed conclusion of a medical professional supported by a thorough explanation and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  As such, the July 2015 private examiner's report and opinion carries significant probative weight in the Board's determination.  See Caluza, 7 Vet. App. at 506 (1995).  Moreover, there is no medical opinion evidence to the contrary.

Accordingly, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's credible reports of experiencing stressful events during his active service, in light of the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, and in the absence of any evidence to the contrary, the Board finds that the evidence is at least in equipoise as to whether his current acquired psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303 (a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD and a major depressive disorder is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD and a major depressive disorder is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


